Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Torrence Devon Applewhite appeals the district court’s orders denying his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and his motion for reconsideration. We have reviewed the record and find no reversible error. The district court lacked authority to reduce Applewhite’s sentence below the statutory mandatory minimum. Melendez v. United States, 518 U.S. 120, 126-27, 116 S.Ct. 2057, 135 L.Ed.2d 427 (1996); United States v. Allen, 450 F.3d 565, 568-70 (4th Cir.2006). Further, the district court was *94without authority to rule on Applewhite’s motion for reconsideration. United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010).
Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process,

AFFIRMED.